              IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                            1:18 CV 69

KEITH FAIRCHILD,                       )
                                       )
      Plaintiff,                       )
                                       )                  ORDER
              v.                       )
                                       )
KUBOTA TRACTOR CORPORATION, )
                                       )
      Defendant.                       )
______________________________________ )

       On September 4, 2019, the Court conducted a hearing on Defendant’s

Motion for Summary Judgment (Doc. 21). Counsel for Defendants appeared,

but counsel for Plaintiff did not.

       At the conclusion of the hearing, the Court directed Defendant to

provide, in a supplemental brief of no longer than five (5) pages, additional

authorities indicating how other jurisdictions have addressed statutes of

limitation issues in the context of “lemon laws” that do not themselves contain

statutes of limitation.

       Defendants’ supplemental brief was filed on September 11, 2019 (Doc.

30).

       On October 17, 2019, the undersigned conducted a telephonic status

conference with counsel for both parties, during which counsel for Plaintiff
requested an opportunity to submit a response to Defendant’s supplemental

brief. Defendant does not object, and the Court will allow Plaintiff’s request.

      Accordingly, Plaintiff is GIVEN LEAVE to submit a response to

Defendant’s supplemental brief. The response shall be no longer than five (5)

pages in length and shall be filed no later than fourteen (14) days from the date

of this Order.

                               Signed: October 24, 2019
